Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 1 of 7
Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 2 of 7
Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 3 of 7
Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 4 of 7
      Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 5 of 7




 1                                    List of Exhibits

 2

 3   Description                                            Exhibit#

 4   Docket No. 53-Judgment dated October 30, 2019             1

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 6 of 7




      EXHIBIT 1
Docket No. 53-Judgment
 dated October 30, 2019




              EXHIBIT 1
Case 3:19-cv-00107-MMD-WGC Document 54 Filed 12/02/19 Page 7 of 7
